COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Richard Andert Robins v. Commission for Lawyer Discipline
                            d/b/a Texas Bar a/k/a State Bar of Texas

Appellate case number:      01-19-00011-CV

Trial court case number:    2018-46488

Trial court:                61st District Court of Harris County

       The motion for rehearing is denied.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually    Acting for the Court


Panel consisting of Chief Justice Radack and Justices Keyes and Landau.


Date: December 22, 2020